USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 1 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 2 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 3 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 4 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 5 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 6 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 7 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 8 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 9 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 10 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 11 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 12 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 13 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 14 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 15 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 16 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 17 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 18 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 19 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 20 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 21 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 22 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 23 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 24 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 25 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 26 of 27
USDC IN/ND case 2:20-mj-00130-JEM document 1 filed 08/04/20 page 27 of 27
